McCarthy, J.
This case was fairly and, we think:, properly-submitted to the jury.
Upon the question which the jury were to and did pass on, we find no ground for any claim that they have found through prejudice, sympathy or passion arid, therefore, unless there is clearly some error of law, we cannot and will not- disturb the-verdict of the juiy.
It is true that many objections have been taken during the trial, but we do not, after careful examination, find reasonable error.
Oloott, J., concurs.
Judgment affirmed, with costs.